Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 13/389260.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claim 1 of copending Application No. 13/389260.  Specifically, the claim 1 of copending Application No. 13/389260 is the same elements, same function, and same result as claims of present application.  Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Co-pending Application No. 13/389260
Instant Application
Claim 1, A method of improving access time to provide quicker restores in accessing data in a file in a storage layer of a data deduplication system to service an external read request for a data restore, comprising: confirming that access of said requested data is sequential; in response to said confirming, opening multiple internal read-ahead streams that read ahead in parallel data in increments of a chunk of said file in said storage layer to prefetch said data; dynamically varying, to optimize processing and speed of said data access, the number of said multiple read-ahead streams that read said data based upon the present system processing conditions and based upon a set of preselected criteria applicable to characteristics of the file being read; populating a cache with the data read by said multiple read-ahead streams; and servicing said external read request with the data populated in the cache
Claim 1, A method of improving access time of sequential data in a file in a storage layer of a data system to service an external read request for a data restore, comprising: opening multiple internal read-ahead streams that read ahead in parallel data in increments of a chunk of said file in said storage layer to prefetch said data; dynamically varying, to optimize processing and speed of said data access, the number of said multiple read-ahead streams that read said data or a prefetch horizon of the data read by each said read-ahead stream based upon the present system processing conditions and based upon a set of preselected criteria applicable to characteristics of the file being read; populating a cache with the data read by said multiple read-ahead streams; and servicing said external read request with the data populated in the cache


Reasons of Allowance
Claims 1-16 are allowable if overcome the double patenting rejection.
The closest prior art, Basov (US Patent #10,346,360), discloses “managing prefetching of data in storage systems, detecting a data access pattern by file system mapping component and based on the information provided, prefetching data for performing I/O requests on the data”.  
	           However, the prior art differs from the present invention because the prior art fails to disclose “dynamically varying, to optimize processing and speed of said data access, the number of said multiple read-ahead streams that read said data or a prefetch horizon of the data read by each said read-ahead stream based upon the present system processing conditions and based upon a set of preselected criteria applicable to characteristics of the file being read; populating a cache with the data read by said multiple read-ahead streams; and servicing said external read request with the data populated in the cache”.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1 and 9 identify the distinct features “dynamically varying, to optimize processing and speed of said data access, the number of said multiple read-ahead streams that read said data or a prefetch horizon of the data read by each said read-ahead stream based upon the present system processing conditions and based upon a set of preselected criteria applicable to characteristics of the file being read; populating a cache with the data read by said multiple read-ahead streams; and servicing said external read request with the data populated in the cache", which are not taught or suggested by the prior art of records.
Claims 1-16 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-16 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135